Citation Nr: 1622437	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-45 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for an eye disability, to include tunnel vision.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from July 1982 to August 1992, and from September 2001 to September 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in February 2012.  A transcript of that hearing is of record.  

These issues were previously before the Board in August 2014, at which time the Board remanded them to obtain additional private treatment records, to obtain an additional VA opinion with respect to the Veteran's back disorder, and to schedule the Veteran for an additional VA eye examination.  The outstanding private treatment records were associated with the record in May 2015 and January 2015, an additional VA opinion with respect to the Veteran's back was obtained in December 2014, and an additional VA eye examination was obtained in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the directives of the August 2014 Remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Board notes that its previous Remand also addressed the issue of entitlement to service connection for bilateral hearing loss.  However, in a January 2016 rating decision, the RO granted entitlement to service connection for hearing loss.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for a bilateral hearing loss, and the issue is no longer before the Board.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Statements on appeal, and clinical evidence of record, appear to raise issues of entitlement to service connection for headaches, for a chronic disability manifested by dizziness/vertigo as secondary to headaches, and for photophobia and tunnel vision as secondary to headaches.  Such matters have not been adjudicated by the RO, and as such, not developed for appellate consideration.  They are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran has a chronic back disability that is related to his military service.

2.  The most probative evidence of record does not demonstrate that a chronic eye disability, to include tunnel vision, is at least as likely as not related to service. 


CONCLUSION OF LAW

1.  The criteria for service connection for a back disability are not met, including on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for an eye disability, to include tunnel vision, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in July 2009 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   

In addition, a VA medical opinion with respect to the back disability was most recently obtained in December 2014, and with regard to an eye disability was obtained in July 2014 and April 2015, in order to evaluate the nature and etiology of the disabilities at issue.  The opinions considered all of the pertinent evidence of record, to include the Veteran's medical records and statements, and provided a complete rationale for the opinions stated.  There is adequate medical evidence of record to make a determination with regard to the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues has been met.  38 C.F.R. § 3.159(c)(4). 

The Court has held that that the VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2012 Board videoconference hearing, the VLJ fully explained the issue decided herein.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans' Commission.  The representative and the VLJ asked questions to ascertain the symptoms and history of the disabilities at issue.  The VLJ also asked questions to solicit information regarding any potentially outstanding records.  The Veteran provided general information as to several post-service medical care providers, and these records were subsequently obtained and associated with the claims file.  The hearing focused on the evidence necessary to substantiate the Veteran's claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for compensation.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that the VLJ complied with the duties set forth in Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  Moreover, in the case of arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999). .  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  However, laypersons have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Back disability

The Veteran asserts that he incurred a chronic back disability as a result of an in-service back injury consequent to lifting boxes containing ammunition.

The Veteran's service treatment records reveal that he sought treatment for low back and left leg pain and tenderness of sudden onset in April 1985 after lifting boxes which was diagnosed as muscle spasm; however, lumbosacral X-rays were within normal limits at that time.  He was placed on light duty for one week and subsequent treatment records dated later in April 1985 indicated continued improvement of the back condition.  There are no additional notations of back symptomatology in his service records.  Significantly, on his June 1992 Report of Medical History, completed two months prior to the end of his first period of active duty service, the Veteran explicitly indicated that he never suffered from arthritis, rheumatism, bursitis, or recurrent back pain.  Similarly, his July 2002 Report of Medical Examination, conducted two months prior to the end of his second period of active duty service, indicated that his spine and musculoskeletal system were within normal limits, suggesting that the documented April 1985 symptomatology was acute and transitory rather than chronic in nature.  

There is no documentation of back symptomatology within one year of the Veteran's September 2002 separation from active duty service.  Rather, post-service treatment records include a private treatment note dated in April 2010 which indicated that the Veteran reported the onset of intermittent, persistent back pain which radiated down his left leg the previous day.  The Veteran reported that there was a "medical emergency" at work and that when he stood up and turned he felt a shooting pain in his left lower back.  He was diagnosed as having lumbosacral sprain/strain and lumbago at that time.  

The Veteran was provided with a VA back examination in May 2013, at which time he was diagnosed as having arthritis of the lumbar spine.  Computerized tomography (CT) scan of the lumbar spine revealed multilevel lumbar spondylotic changes.  However, the VA examiner found that the Veteran's osteoarthritis of the lumbar spine was not related to nor incurred during military service.  In support of this opinion, the examiner summarized the Veteran's in-service medical history, including the Veteran's statements that he was "in perfect health" and denial of medical problems after the in-service injury that he now contended was the cause of his current back disability.  

In its August 2014 Remand, the Board found that the rationale provided by the May 2013 examiner contained facts but no reasoning or explanation of why the facts supported the examiner's negative nexus opinion.  As such, the Board remanded the claim to obtain an adequate rationale.  

Pursuant to the Board's August 2014 Remand, another VA opinion was obtained in December 2014.  After summarizing all of the pertinent medical and lay evidence of record, the VA examiner opined that it was less than likely that the Veteran had a back disability that was causally related to active service.  Although the examiner acknowledged that the Veteran reported ongoing intermittent back pain since separation from service, he emphasized that the Veteran was not qualified to make a etiological attribution for the back pain.  Rather, the examiner opined that the most likely etiologies of the Veteran's current spondylosis were the degenerative changes of aging as well as the intercurrent injuries occurring in April 2010, years after military separation.  The examiner explained that spondylosis was a natural process of aging, and was seen in 10 percent of individuals by the age of 25 years, and in 95 percent of individuals by the age of 65 years.

The above evidence does not show any chronic lumbar spine disorder in service or for several years after service discharge.  The initial medical evidence of back disability was not documented until 2010, which is approximately 8 years after service discharge.  At that time, the Veteran reported the onset of his current back pain in April 2010.  Moreover, the December 2014 VA opinion on file is against the claim.  This opinion, which is based on a review of the record and included a complete rationale, is against the claim for service connection.  There is no medical nexus opinion in favor of the claim.  Consequently, the evidence does not relate the Veteran's current back disorder to service.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes arthritis.  The Veteran's lay statements and the lay statements provided by his friends and family may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In this case, however, although the Veteran now contends that he has had back pain since service, the medical evidence of record indicated that the Veteran's spine was within normal limits at the time of his separation from service, and that (by his own admission) he had an intercurrent injury at work in April 2010 which led to a new onset of back pain.  Following the single instance of back pain and tenderness reported in April 1985, the Veteran's service treatment records were silent for any treatment for or recurrence of back pain, suggesting that the symptoms documented in April 1985 were acute and transitory rather than chronic in nature.  Although the Veteran now contends that he experienced back pain since April 1985, he did not report any such back symptomatology on any of the numerous Reports of Medical History he completed during his two periods of active military service.  As such, the Veteran's current statements as to his continuity of symptomatology contradict both the contemporaneous medical and lay evidence of record.

Although the Veteran is competent to report his subjective symptoms, such as pain, he is not competent to report that he has degenerative arthritis of the back due to service.  Similarly, while the Veteran's friends and family are competent to report symptoms capable of observation, they are not competent to offer opinions as to the nature and/or etiology of the Veteran's diagnosed arthritis.  The diagnosis of degenerative arthritis of the back and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Neither the Veteran, nor his friends or family, have been shown to have the requisite medical knowledge or expertise.  Here, the VA examiner has opined that the Veteran's spondylosis is more likely a natural process of aging.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for his current back disability because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for a back disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

Eye disability

The Veteran also seeks service connection for an eye disability.  The Veteran asserted that he experienced an injury to his left eye during his active duty service.  Specifically, the Veteran stated that a foreign body associated with welding activity entered his eye, the removal of which required medical intervention.  

The Veteran's service treatment records demonstrate that he complained of a "problem seeing" and photophobia.  However, the diagnoses on that occasion were uncorrected astigmatism and myopia.  Service treatment records also include multiple optometry notes related to care for refractive error and conjunctivitis.  The service treatment reports reflect that the Veteran was seen in February 1983 with a complaint of something in the left eye.  He reported that he got something in his eye while chipping tiles the day before.  Clinical examination revealed a pinpoint foreign body in the left eye with apparent rust around the edges.  The foreign body was slightly embedded after attempted irrigation.  The assessment was foreign body embedded in left eye.  As irrigation did not succeed, the object was removed after anesthesia with a needle.

In his June 2009 claim, the Veteran asserted that he had been treated for an unstated "eye" disorder since 1983.  During the pendency of this appeal, the Veteran asserted that he has experienced decreased visual acuity, eye pain, and sensitivity to light since an in-service injury.  

At the outset, the Board notes that an August 2009 private optometry examination demonstrated current diagnoses of myopia, astigmatism, and presbyopia.  However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  As such, to the extent that the Veteran's June 2009 claim concerns these diagnoses, no further development is required and service connection is not warranted.

The Veteran underwent a VA eye examination in July 2014 in order to obtain a medical opinion as to the etiology of tunnel vision.  Following review of the evidence of record, and examination of the Veteran, the examiner opined that there were no residuals or sequelae from the left eye injury in service, or from the conjunctivitis for which he was treated in service.  It was stated that there were no ocular diagnoses or finding on current examination which correlate with or support the findings of tunnel vision.  It was also noted that the Veteran did not report symptoms of visual field restrictions, and while there was contraction of his visual field noted on Goldmann's testing, no loss of visual fields was noted on objective testing.  It was indicated that the Veteran did not now have, nor had ever been diagnosed with an eye condition other than congenital or developmental errors of refraction.  There were no scars or residuals found from the reported eye injury.  

The Veteran was most recently provided with a VA eye examination in April 2015.  The examiner acknowledged that the Veteran was diagnosed as having a "tiny" metallic foreign body in his left eye in 1983 which was removed with a needle and treated with antibiotics.  However, the examiner emphasized that there were no sequelae and that the Veteran's vision was tested numerous times over the next few years and was consistently found to be normal with correction.  The examiner added, however, that the Veteran had "severe headaches that sound like migraine and would explain his episodes of photophobia and tunnel vision."

The above evidence does not show any chronic acquired eye disorder in service or after service discharge.  While the Veteran was treated for a foreign body in the left eye in service, there was no sequelae thereof noted during the remainder of service or subsequent to service, including on visual acuity testing.  Indeed, the April 2015 VA examiner emphasized that there were no sequelae and that the Veteran's vision was tested numerous times over the next few years and was consistently found to be normal with correction.  Similarly, the July 2014 VA examiner opined that there were no residuals or sequelae from the left eye injury in service, or from the conjunctivitis for which he was treated in service, to include tunnel vision.  It was stated that there were no ocular diagnoses or finding on current examination.  Consequently, the objective clinical evidence does not relate a current eye disorder, to include tunnel vision, to service.  

The Board acknowledges that service connection may also be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  The Veteran's lay statements and the lay statements provided by his friends and family may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."; see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  

In this case, however, although the Veteran now contends that he has had eye problems since his left eye injury in service, the medical evidence of record indicated that the Veteran's eyes were within normal limits at the time of his separation from service, including visual acuity with correction.  Following the single instance of a foreign body in the left eye in 1983, the Veteran's service treatment records were silent for any treatment for or recurrence of an eye disorder, suggesting that the symptoms documented in 1983 were resolved, with no residuals, rather than chronic in nature.  As such, the Veteran's current statements as to his continuity of symptomatology contradict both the contemporaneous medical and lay evidence of record.

Although the Veteran is competent to report his subjective symptoms, such as eye symptoms, he is not competent to report that he has a current acquired eye disability due to service.  Similarly, while the Veteran's friends and family are competent to report symptoms capable of observation, they are not competent to offer opinions as to the nature and/or etiology of any eye disability.  The diagnosis of, and the determination of the etiology of, an eye disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  Neither the Veteran, nor his friends or family, have been shown to have the requisite medical knowledge or expertise.  Here, the VA examiners have opined that the Veteran does not have a current eye disability due to service.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for an eye disability, to include tunnel vision, because the most persuasive and probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for an eye disability, to include tunnel vision, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 



ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an eye disability, to include tunnel vision, is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


